DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 1,256,787).
Grant  discloses a pocket structure for a garment as in claim 1, the pocket structure comprising:
an outer pocket layer (one layer of pocket 2) comprising an outer opening edge (at the top of pocket 2; Figs. 1 and 2); an inner pocket layer (other layer of pocket 2) comprising an inner opening edge (at the top of pocket 2; Figs. 1-2), the outer pocket layer and the inner pocket layer defining a space therebetween (see Fig. 2; pg. 1, lines 55-57);
a tapered funnel structure (formed by layers 3,4; Figs. 2 and 3) having an inlet opening (upper opening of pocket formed by pieces 3,4; Figs. 2-3) defined by an inlet opening edge (see Fig. 2) and an outlet opening (Fig. 3) opposite the inlet opening that is defined by an outlet opening edge (see Fig. 3) (see pg. 1, lines 57-71), wherein the tapered funnel structure (3,4) is positioned in the space between the outer pocket layer and the inner pocket layer (see Fig. 2), the inlet opening edge of the tapered funnel structure extends from the outer opening edge of the outer pocket layer and the inner opening edge of the inner pocket layer (see Figs. 1-3; pg. 1, lines 57-80); and the outlet opening (lower opening between pieces 3,4) is expandable from a first diameter to a second diameter, the second diameter greater than the first diameter (the resilient jaws 8,9 of the frame at the outlet opening biases the opening in a closed condition, and the resilient jaws of the frame spread apart to permit an enlarged opening, thus being expandable as claimed; the held closed configuration forms a smaller “first diameter” as claimed, and the spread open state forms a greater “second diameter” as claimed; see pg. 1, lines 25-29 and 80-112, and pg. 2, lines 1-3).
Regarding claim 6, the inlet opening edge (upper opening) of the tapered funnel structure (3,4), the outer opening edge of the outer pocket layer, and the inner opening edge of the inner pocket layer cooperate to form an opening to the space between the outer pocket layer and the inner pocket layer (see Fig. 2).
Grant discloses a garment as in clam 9, comprising:
a first pocket structure comprising an outer pocket layer (one layer of pocket 2) comprising a first outer opening edge (at the top of pocket 2; Figs. 1 and 2); an inner pocket layer (other layer of pocket 2) comprising a first inner opening edge (at the top of pocket 2; Figs. 1-2), the outer pocket layer and the inner pocket layer defining a pocket space therebetween (see Fig. 2; pg. 1, lines 55-57);
a first funnel-shaped structure (3,4) having a first inlet opening defined by a first inlet opening edge (at the top of 3,4) and a first outlet opening (at the bottom of 3,4) opposite the first inlet opening that is defined by a first outlet opening edge (at the bottom of 3,4; Fig. 3), wherein: the first funnel-shaped structure (3,4) is positioned in the pocket space between the outer pocket layer and the inner pocket layer (Fig. 2), the first inlet opening edge of the first funnel-shaped structure extends from the first outer opening edge of the outer pocket layer and the first inner opening edge of the inner pocket layer (see Fig. 2), and the outlet opening is expandable from a first diameter to a second diameter, the second diameter greater than the first diameter (the resilient jaws 8,9 of the frame at the outlet opening biases the opening in a closed condition, and the resilient jaws of the frame spread apart to permit an enlarged opening, thus being expandable as claimed; the held closed configuration forms a smaller “first diameter” as claimed, and the spread open state forms a greater “second diameter” as claimed; see pg. 1, lines 25-29 and 80-112, and pg. 2, lines 1-3).
Regarding claim 18, Grant discloses a method of forming a garment incorporating the pocket structure of claim 1, the method comprising: positioning and securing the pocket structure on the garment (1) to form the garment (Fig. 1; pg. 1, lines 54-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 1,256,787) in view of Kuang (US 2019/0000167).
Grant discloses a pocket structure as claimed, but does not disclose that the outlet opening is circumscribed by an elastic material as in claims 2-4 and 10-12. Rather, Grant discloses that the outlet opening is held closed by a resilient jaws, rather than elastic (see Grant pg. 1, lines 25-29 and 80-112, and pg. 2, lines 1-3).
Kuang discloses an inner pocket structure 6 which provides more secure storing of items in the outer pocket 1 [0004, 0009]. Kuang teaches that the inner pocket 6 may have elastic cord at its opening in order to allow bulky items to fit while still providing security [0004, 0009]. One of skill in the art would recognize that such an elastic cord could be substituted for the elastic spring structure formed by the resilient jaws of Grant, in order to avoid use of metal wire and since both would function to bias the opening into a closed state. Such an elastic cord at the outlet opening of Grant would bias the opening closed as desired by Grant, and would form the outlet opening as circumscribed by an elastic material, as in claims 2 and 10. The elastic material would maintain the outlet opening at the first diameter in a relaxed state, as in claims 3 and 11.  The “elastic cord” is an elastic band as in claims 4 and 12.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic cord (elastic band) circumscribing the outlet opening of the inner pocket of Grant, as in claims 2-4 and 10-12, in order to avoid use of metal wire while still holding the lower edges of the inner pocket together as taught by Kuang.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 1,256,787).
Grant discloses that the outlet opening is expandable from a first diameter to a second diameter by opening the resilient jaws 8,9 (pg. 1, lines 25-29, 80-93, and pg. 1, line 108 through pg. 2 line 3), but does not disclose the relative diameters in the closed state versus the expanded state. Thus, Grant does not specifically disclose the second diameter is from about 1.25 to about 5 times larger than the first diameter. It is within the routine skill in the art, however, to determine the optimal ratio for the diameters depending upon the desired tightness or flexibility required for the jaws and the desired opening size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second diameter from about 1.25 to about 5 times larger than the first diameter in the pocket of Grant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Claims 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 1,256,787) in view of JP 2007-16323.
Regarding claims 14, 17, 19, and 20, Grant discloses a garment having a pocket structure as claimed, but does not disclose whether the garment is an upper body garment or a lower body garment. Grant merely discloses that the garment is “wearing apparel” generally indicated by the numeral 1 (pg. 1, lines 55-56) and the pocket being suitable for mechanics or those whose work compels them to bend in various positions (pg. 2, lines 4-9). 
JP 2007-16323 discloses a garment (10) having a pocket structure which includes an inner funnel shaped structure (tapered ring 11) to prevent items from falling out of the pocket in a manner similar to Grant (see Figs. 1-2 and paragraphs 0001, 0005-0008 of English language translation). JP 2007-16323 discloses that the pocket may be provided in an upper body garment as in claims 14 and 19 (see para. 0009 disclosing that the pocket may be in a jacket).  JP 2007-16323 also discloses that the pocket may be provided in a lower body garment as in claims 17 and 20 (see paras 0007-0009 disclosing that the pocket may be in trousers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pocket of Grant in an upper body garment or in a lower body garment, since it is well known to provide such pockets in upper body garments or in lower body garments in order to prevent loss of the contents of pockets in such garments as taught by JP 2007-16323.

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 1,256,787) in view of McDonnell (US D659350).
Regarding claims 14, 16 and 19, Grant discloses a garment having a pocket structure as claimed, but does not disclose whether the garment is an upper body garment or a lower body garment. Grant merely discloses that the garment is “wearing apparel” generally indicated by the numeral 1 (pg. 1, lines 55-56) and the pocket being suitable for mechanics or those whose work compels them to bend in various positions (pg. 2, lines 4-9). Grant also does not disclose a second pocket structure comprising a second funnel-shaped structure between the inner and outer pocket layers, as in claim 15.  
McDonnell discloses an upper body garment having a front pocket with two inlet openings (see Fig. 1).  The scrubs depicted in Fig. 1 of McDonnell are an upper body garment and the pocket is at a lower front aspect of the upper body garment as in claims 14, 16, and 19.  
McDonnell discloses that the garment is a medical scrub top. Grant discloses that the funnel pocket structure is for use in the pockets of workers so that items do not fall out of the pockets when the person performs work that compels them to “bend into various positions” (pg. 2, lines 4-11). One of skill in the art would be motivated to provide the pocket structure of Grant in the medical scrub top of McDonnell in order to prevent items from falling out of the pocket of McDonnell. Since the pocket of McDonnell has two inlet openings for one outer pocket (see left and right side openings on the pocket of McDonnell; Figs. 1-2), one of skill in the art would be motivated to provide two funnel shaped structures within the pocket space in order to maintain items in the pocket. Thus, the structure of claim 15 would be met, by providing the pocket structure of Grant as a front pocket with two openings, as shown by McDonnell, each opening having a funnel shaped structure therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pocket of Grant at a lower front aspect of an upper body garment as in claims 14, 16, and 19, since it is well known to provide pockets in the front lower portion of upper body garments in order to provide convenient access to items held in the pocket, as shown by McDonnell. As to claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second pocket structure of Grant, in a garment having a front pocket with two inlets as shown by McDonnell, in order to prevent items from falling out of the pocket at either opening.  Moreover, it has been held that the mere duplication of working parts is within the routine skill in the art, and therefore it would have been obvious to provide two such pocket structures of Grant, in a garment pocket that has two openings as shown by McDonnell.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose pockets having structures similar to that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                       /AMY VANATTA/Primary Examiner, Art Unit 3732